DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2022 has been entered.

Election/Restrictions
Newly added claim 64 is directed to the non-elected embodiment of species c set out in the final rejection mailed 08/25/2021.  Therefore claim 64 is withdrawn from consideration.

Status of Claims
Applicant’s amendment filed 06/07/2022 has been entered.  Claims 28, 30, 31, and 47-70 are pending, claims 47-64 have been withdrawn from consideration, and claims 28, 30, 31, and 65-70 are currently under consideration for patentability under 37 CFR 1.104.  Response to arguments found below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28, 30, 67, 69, and 70 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Genier et al. (U.S. 2014/0243598).
With respect to claim 28, Genier al. teaches an esophageal probe system comprising: 
a tethered imaging capsule (150); and 
at least one swallowing aid (250) configured to be removably or temporarily attached to the tethered imaging capsule (FIG. 10 for example);
wherein the swallowing aid detaches from the tethered imaging capsule by operation of a primary tether coupled to the tethered imaging capsule and constructed to make ingestion easier when ingested orally (para [0063]-[0064]).
With respect to claim 30, Genier et al. teaches the swallowing aid comprises one or more alignment features (261) configured to align an axis of the imaging capsule with an axis of a patient's lumen.
With respect to claim 67, Genier et al. teaches the swallowing aid is constructed of non-digestible material (para [0059])
With respect to claim 69, Genier et al. teaches the swallowing aid is shaped to enable peristaltic action to be more effective in propelling the esophageal probe system downward through an esophagus (para [0058]).
With respect to claim 70, Genier et al. teaches he swallowing aid comprises added weight to assist in a decent of the esophageal probe system through an esophagus (para [0058]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genier et al. (U.S. 2014/0243598) as applied to claim 28 above and further in view of Meron et al. (U.S. 2010/0137686).
Genier et al. teaches an esophageal probe as set forth above.  However, Genier et al. does not teach the one or more alignment features comprise a plurality of fins.
With respect to claim 31, Meron et al. teaches the one or more alignment features comprise a plurality of fins (302, FIG. 7B).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to utilize the fins of Meron et al. in order to establish an orientation and position of the device (para [0006] of Meron et al.).

Claims 65, 66, and 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genier et al. (U.S. 2014/0243598).
With respect to claim 65, Genier et al. teaches another embodiment wherein a swallowing aid (122) is constructed of a digestible material (para [0044]).
With respect to claim 66, Genier et al. teaches the digestible material comprises hydrocolloid (cellulose, para [0045]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the embodiment of FIG. 10 of Genier et al. to further include the dissolvable capsule disclosed in FIGS 5A-B of Genier et al. in order to reduce discomfort during retrieval (para [0044])
With respect to claim 68, Genier et al. teaches the non-digestible material is a plastic (para [0059]).  However, Genier et al. does not teach the non-digestible material comprises low-durometer silicone elastomer material.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the material of the swallowing aid because such a modification is a simple substitution of one known element for another, and the results of such a substitution would have been predictable.  

Response to Arguments
Applicant's arguments filed 09/30/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to Parks have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
On page 11 of arguments, Applicant states, “Genier teaches putting tension on an optical fiber tether and that a front delivery tube section and back delivery tube section serve to guide an optical fiber tether allowing optical fiber tether to be inserted down the esophagus even if the throat closes. In contrast to the Examiner's allegations, there is absolutely no teaching or suggestion in the sections pointed out by the Examiner that ‘the swallowing aid detaches from the tethered imaging capsule by operation of a primary tether coupled to the tethered imaging capsule’ as claimed by at least the Applicant's independent claim 28.”  Examiner respectfully disagrees.  As has been discussed previously, Genier teaches that a user applies tension to the tether to keep the swallowing aid attached to the tethered imaging capsule, and then the user releases the tension on the tether in order to detach the tethered imaging capsule from the swallowing aid.  The user releasing tension placed on the tether meets the plain meaning of “operation of a primary tether coupled to the tethered imaging capsule.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795